Title: To George Washington from Joan Derk, Baron van der Capellen tot den Pol, 20 November 1782
From: Capellen tot den Pol, Joan Derk, Baron van der
To: Washington, George


                  
                     
                        Monsieur
                         Zwol le 20 Novembre 1782
                     
                     Une Societé patriotique etablie a Enkhuizen Ville de la Province de Hollande et beaucoup interessée a la peche du hareng, m’aiant prié d’accompagner d’une Lettre un petit present de cette denrée Hollandoise, qu’Elle prend la liberté d’offrir a Votre Excellence, je n’ai pu me refuser a cette demande, d’autant moins, que c’est a l’influence que les Membres de cette Societé respectable ont eûe sur leurs Concitoiens que l’on est en grande partie redevable, que la susditte Ville, une des Villes votantes a l’assemblée des Etats de cette Province s’est declarée en faveur de l’Independance de l’Amerique.  Et comme ceux d’Enkhuizen se sont prevalus dans leur requete presentée aux Magistrats de la Ville (entre autres) de cet argument "que l’Independance de l’Amerique et la connection a former avec Elle pourroient ouvrir un nouveau debouché a cette branche de notre Commerce jadis si considerable" Je serois bien charmé si les Americains pouvoient trouver ce poisson salé le plus sain des alimens, de leur gout, comme dans toute l’Europe il passe pour un delice, principalement quand il est frais; car celui ci est proprement destiné pour l’hiver et doit etre detrempé pendant une couple d’heures dans de l’eau froide avant de s’en servir, afin de le rendre moins salé.
                     Ma Nation, Monsieur, merite la consideration, meme des egards de la part des Americains: car c’est Elle, c’est ici le Peuple, qui a forcé le Gouvernement, ne penchant, helas, que trop vers ; a reconnoitre leur independance et a former le lien par lequel, Dieu soit loué, Nous sommes Unis a present; lien, d’ont j’espere que l’effet et les suittes donneront un dementi aux sarcasmes de ceux, qui n’ont cessé et ne cessent encore de representer les avantages d’une connection Commercielle avec l’Amerique comme une chimere ridicule.
                     J’espere que les Amis des deux Peuples, qualité dont je me suis toujours fait gloire, travailleront a les rapprocher de plus en plus.
                     La voix de mes concitoiens s’etant tout de meme élevée en ma faveur je me vois apres une expulsion de quatre années retabli d’une maniere honorable meme triomphante, dans l’Assemblée des Etats de la Province d’Overijssel.
                     Mes souffrances n’ont aucunement alteré mes sentimens, et je serai heureux, quand je pourrai encore etre utile a la grande cause de la Liberté, et meriter par la l’approbation de Votre Excellence, de la qu’Elle j’ai l’honneur d’etre Monsieur le tres humble et tres obeïssant serviteur
                     
                        Le Baron de Capellen de Pol.
                     
                  
                  Translation
                     Sir,Zwol 22 November 1783A Patriotic Society established at Enkhuysen, a City of the Province of Holland largely concerned in the Herring fishery, having desired me to accompany a small present of their produce, which they take the liberty of offering to your Excellency, with a Letter, I could not refuse their request the more especially, as it is to the influence which the Members of this respectable Society have over their fellow Citizens, that we may attribute that City, (which has a Vote in the Assembly of the Province) declaring for the Independance of America.  And as they in their Request to the Magistrates of the City made use of this Argument (among others), "that the Independance of America and the connection to be formed with that Country would open a new Channell for that branch of our Commerce" I should be much pleased if the Americans find this most healthy food, to their taste as in all Europe it passes for a delicacy & principally when it is fresh—the herring now Sent is put up for Winter and must therefore be soaked a couple of hours in cold Water before it is used in order to freshen it.
                     My Nation, Sir, merits the consideration and Regard of America for it is her, it is the people, who forced Government (inclining Alas! too much towards 
                           
                        ) to acknowledge the Independance of America and to form that connection which God be praised now Unites us—and I hope that the consequences of this Union will sufficiently contradict the sarcasms of those who have not ceased to represent that the benefits of a commercial Connection with America are but ridiculous Chimeras.
                     I hope that the friends of both Countries (a character which has been always my glory) will labour to strengthen the connection more and more.
                     The Voice of my fellow Citizens having raised in my favor I find my self after four Years expulsion reestablished in an honorable & even triumphant manner in the Assembly of the States of the Province of Overijssel—My sufferings have not altered my sentiments—and I shall always be happy when I can be serviceable to the great cause of liberty & with the approbation of your Excellency I have the honor to be Sir Your very humble and Obedt Servant
                     
                        Le Baron de Capellen de Pol
                        
                     
                  
               